                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
 KEVIN KNASEL,                                       )
                                                     )
                                 Plaintiff,          )
                                                     )
                       v.                            )       Case No. 6:21-03093-CV-RK
                                                     )
 FLYNT    RAY,               EXPRESSWAY              )
 ENTERPRISES, LLC,          STOWE'S MILL,            )
 LLC,                                                )

                                 Defendants.
                                               ORDER
       Before the Court is Defendants’ Amended Motion to Stay Proceedings. (Doc. 25.) The
motion is fully briefed. (Docs. 26, 29, 33.) For the reasons below, the motion is GRANTED in
part and DENIED in part.
       Defendants’ Motion argues that “It creates an undue expense and burden upon Defendants
to proceed with standard pre-trial proceedings if their allegations of lack of diversity of citizenship
[(set forth in their motions to dismiss)] are borne out. Further, the Court should be hesitant to
proceed if it lacks subject-matter jurisdiction.” Defendants request the Court stay proceedings
“including the pre-trial conference set for June 23, 2021, the MAP proceedings, the Scheduling
Order compliance, and any additional discovery beyond the agreed to jurisdictional discovery[.]”
Plaintiff argues in response that Defendants’ arguments are based on an inaccurate statement of
law, Defendants fail to meet their burden to show a stay is warranted, and judicial economy will
not be materially affected by denying a stay.
       The “power to stay proceedings [is] incidental to [the] power inherent in every court to
control [its] docket[.]” Lunde v. Helms, 898 F.2d 1343, 1345 (8th Cir. 1990) (citing Landis v. N.
Am. Co., 299 U.S. 248, 254-55, 57 S.Ct. 163, 81 L.Ed. 153 (1936)). Pursuant to Local Rule
26.1(b), “[u]nless the Court orders otherwise, the filing of any motion—including a motion to
dismiss, a discovery motion, or a motion for summary judgment—does not stay the action or
excuse the parties from complying with any discovery rule or scheduling order.” Rule 26(c)
provides that a court may stay discovery for good cause shown. Fed. R. Civ. P. 26(c)(1).
       Here, Defendants’ arguments are based on the potential that the Court will find it lacks
subject matter jurisdiction. Subject matter jurisdiction is an inflexible threshold issue, and there
are indications the Court may lack subject matter jurisdiction based on facts to be clarified in the
parties’ pending jurisdictional discovery.
       Accordingly, and after careful consideration, the Court ORDERS:
       (1) Defendants’ motion for stay (Doc. 25) is GRANTED in part.
       (2) The proceedings are stayed except for the jurisdictional discovery agreed to by the
           parties, until further order of the Court.
       (3) Upon completion of the agreed-to jurisdictional discovery, the parties shall file a status
           report or a motion to reopen the case.
       (4) Defendants’ motion for stay is DENIED in part, as to any MAP deadlines. Any such
           request must be addressed to the MAP Program.
       IT IS SO ORDERED.

                                               s/ Roseann A. Ketchmark
                                               ROSEANN A. KETCHMARK, JUDGE
                                               UNITED STATES DISTRICT COURT

DATED: July 2, 2021




                                                  2
